THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
THIS NOTE IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”). THE FOLLOWING
INFORMATION IS BEING PROVIDED PURSUANT TO TREASURY REGULATION SECTION 1.1275-3:
 
ISSUE PRICE: $3,635,000
AMOUNT OF OID: $908,750
ISSUE DATE: April 6, 2007
YIELD TO MATURITY: 29.12%

 
Original Issue Date: April 6, 2007 
 
 
1 of 8

--------------------------------------------------------------------------------

 
 

Original Issue Date: April 6, 2007 
 $3,635,000

    
SENIOR SECURED PROMISSORY NOTE
DUE April 6, 2008


THIS NOTE is the duly authorized and issued Senior Secured Promissory Notes of
Universal Property Development and Acquisition Company, a Nevada corporation
whose principal place of business is located at 14255 US HWY, 1 Suite 209, Juno
Beach, FL 33408 (“UPDA” or the “Company”), designated as its Senior Secured
Promissory Note, due on April 6, 2008 (the “Note”).
 
FOR VALUE RECEIVED, the Company promises to pay to Sheridan Asset Management,
LLC or its assigns (the “Holder”), the principal sum of $3,635,000 on the date
and in the principal amount set forth below. This Note is subject to the
following additional provisions:
 
Section 1. Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Note: (a) capitalized terms not otherwise defined
herein have the meanings given to such terms in the Loan Agreement, and (b) the
following terms shall have the following meanings:


“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.


“Change of Control Transaction” means the occurrence after the date hereof, of
any of (i) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 50% of the
voting securities of the Company, (ii) a replacement at one time or within a
three year period of more than one-half of the members of the Company's board of
directors which is not approved by a majority of those individuals who are
members of the board of directors on the date hereof (or by those individuals
who are serving as members of the board of directors on any date whose
nomination to the board of directors was approved by a majority of the members
of the board of directors who are members on the date hereof), or (iii) the
execution by the Company of an agreement to which the Company is a party or by
which it is bound, providing for any of the events set forth above in (i) or
(ii).


“Collateral” shall have the meaning given to such term in the Security
Agreement.


“Employment Agreements” shall mean that certain Employment Agreement between the
Company and Mr. Kamal Abdallah dated October 1, 2005, that certain Employment
Agreement between the Company and Mr. Christopher McCauley dated October 1, 2005
and that certain Employment Agreement between the Company and Mr. Steven Barrera
dated January 1, 2006.
 
“Event of Default” shall have the meaning set forth in Section 5.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Late Fee” shall have the meaning set forth in section 3(b) to this Note.


“Loan Agreement” means the Loan Agreement, dated as of April 6, 2007, between
and among the Company, the Holder, and the Guarantors as amended, modified or
supplemented from time to time in accordance with its terms.
 
 
 
2 of 8

--------------------------------------------------------------------------------

 

 
“Joint Ventures” means that certain Joint Venture Agreement dated November 17,
2005 by and between by and between US Production & Exploration, LLC, the
Company, and Triple Crown Consulting governing the formation and management of
the joint venture entity Canyon Creek Oil & Gas, Inc., that certain Joint
Venture Agreement dated October 2005 by and between by and between the Company,
Triple Crown Consulting, Inc., RAKJ, Rene Kranvold and Masaood Group governing
the formation and management of the joint venture entity West Oil & Gas, Inc.,
and that certain Memorandum of Understanding dated March 2006 by and between by
and between Sundial Resources, Inc., Ty McDermett and Andrew McDermett, Jr. and
the Company governing the formation and management of the joint venture entity
Texas Energy, Inc. (all parties to the Joint Ventures are collectively referred
to as the “Joint Venture Partners”)


“Mandatory Repayment Amount” shall equal the sum of (i) 115% of the
principal amount of Note to be repaid and (i) all other amounts, costs, expenses
and liquidated damages due in respect of the Note.


“Maturity Date” means April 6, 2008 or such earlier date as the Note is required
or permitted to be repaid as provided in this Note.


“Original Issue Date” shall mean the date of the first issuance of the Note
regardless of the number of transfers of the Note and regardless of the number
of instruments which may be issued to evidence the Note.


“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Subordinated Debt” shall have the meaning given to that term in the
Subordination Agreement.


Section 2. Loan Agreement.


This Note is the Note referred to in, and is entitled to the benefits of, the
Loan Agreement. The Loan Agreement, among other things, provides for the making
of a term loan (the “Loan”) by the Holder to the Company, in the U.S. Dollar
amount set forth therein, the indebtedness of the Company resulting from such
Loan being evidenced by this Note. All obligations under the Note are secured by
the Loan Agreement, the Transaction Documents and the Collateral and entitled to
the benefits thereof.


Section 3. Payment of Principal.
 
a) Payment of Principal. The outstanding principal under the Loan and this Note
shall be due in one payment and payable on April 6, 2008.


b) Late Fee. All overdue accrued and unpaid principal to be paid hereunder shall
entail a late fee at the rate of 18% per annum (or such lower maximum amount of
interest permitted to be charged under applicable law) (“Late Fee”).
 
 
 
3 of 8

--------------------------------------------------------------------------------

 

 
c) Optional Prepayment. The Company shall have the right to prepay, in cash,
all, but not less than all, of the amount outstanding under the Note, upon not
less than ten (10) Business Days written notice to the Holder by paying to the
Holder, in immediately available funds, an amount equal to 100% of the then
outstanding principal amount thereof and all other amounts, costs, expenses and
liquidated damages due in respect of the Note.




Section 4.  Registration of Transfers and Exchanges.
 
a) Different Denominations. This Note is exchangeable for an equal aggregate
principal amount of Notes of different authorized denominations, as requested by
the Holder surrendering the same. No service charge will be made for such
registration of transfer or exchange.
 
b) Reliance on Note Register. Prior to due presentment to the Company for
transfer of this Note, the Company and any agent of the Company may treat the
Person in whose name this Note is duly registered on the Note Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Note is overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary.


Section 5. Negative Covenants. Other than pursuant to the terms of any
Transaction Document, so long as any portion of this Note is outstanding, the
Company will not and will not permit any of its Subsidiaries to directly or
indirectly:


a) enter into, create, incur, assume or suffer to exist any indebtedness or
liens of any kind (other than the Subordinated Debt), on or with respect to any
of its property or assets now owned or hereafter acquired or any interest
therein or any income or profits therefrom that is senior to, pari passu with or
subordinated to in any respect, the Company’s obligations under the Notes;
 
b) amend its certificate of incorporation, bylaws or its charter documents so as
to adversely affect any rights of the Holder;


c) repay, repurchase or offer to repay, repurchase or otherwise acquire or make
any dividend or distribution in respect of any of its Common Stock, Preferred
Stock, or other equity securities other than such repayments, repurchases,
offers, acquisitions, dividends or distributions from the Company’s wholly-owned
Subsidiaries to the Company or to joint venture partners pursuant to the
existing Joint Ventures;


d) engage in any transactions with any officer, director, employee or any
affiliate of the Company, including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, in each case in excess
of $10,000, other than (a) pursuant to the Employment Agreements or (b) pursuant
to the Joint Ventures; or


e) sell, transfer or otherwise dispose of any of its assets on terms where it is
or may be leased to or re-acquired or acquired by the Company or any of its
Subsidiaries;
 
 
 
4 of 8

--------------------------------------------------------------------------------

 
 
f) dispose, in a single transaction, or in a series of transactions all or any
part of its assets (other than cash) unless such disposal is (i) in the ordinary
course of business, (ii) for fair market value, (iii) for cash, (iv) approved by
the board of directors of the Company and (v) the proceeds received upon such
sale are used to repay the Note;


g) issue or pay to any Person more than $250,000 (based on fair market value at
the time of issuance) in Common Stock or securities exchangeable for,
convertible into or exercisable for Common Stock;


h) incur any capital expense in excess of $500,000;


i) permit Kamal Abdallah to cease serving as Chief Executive Officer, or to
otherwise cease to be the principal operating officer with final decision-making
authority for the Company;


j) consummate any merger or acquisition except on terms satisfactory to Lender;
or


k) enter into any agreement with respect to any of the foregoing.
 
Section 6. Other Covenants. So long as any portion of this Note is outstanding,
the Company will comply with the following covenants:
 
(a) Financial Reporting. The Company shall comply with the reporting
requirements of the Exchange Act, shall timely file all annual, quarterly and
other reports under the Exchange Act and shall provide such other monthly
financial reporting or other monthly financial reports or other information as
the Holder shall request.


(b) Tangible Net Worth. The difference obtained by subtracting the Company’s
total assets from its current liabilities shall not be less than the aggregate
principal, interest and other charges (including Late Fees) at any time.


Section 7. Events of Default.


a) “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):


i. any default in the payment of (A) the principal of amount of the Note, or (B)
interest (including Late Fees) on, the Note, as and when the same shall become
due and payable (whether on the Maturity Date or by acceleration or otherwise)
which default, is not cured, within 2 Business Days;
 
ii. the Company, any of its Subsidiaries or any Guarantor shall fail to observe
or perform any other covenant or agreement contained in this Note or any of the
other Transaction Documents which failure is not cured, if possible to cure,
within 2 Business Days;


iii. a default or event of default (subject to any grace or cure period provided
for in the applicable agreement, document or instrument) shall occur under (A)
any of the Transaction Documents, or (B) any other material agreement, lease,
document or instrument to which the Company, any Subsidiary, or any Guarantor is
bound, which default, solely in the case of a default under clause (B) above, is
not cured, within 2 Business Days;
 
 
5 of 8

--------------------------------------------------------------------------------

 
 
iv. any representation or warranty made herein, in any other Transaction
Document, in any written statement pursuant hereto or thereto, or in any other
report, financial statement or certificate made or delivered to the Holder or
any other holder of Notes shall be untrue or incorrect in any material respect
as of the date when made or deemed made;


v. (i) the Company, any of its Subsidiaries, or any Guarantor shall commence, or
there shall be commenced against the Company, any such Subsidiary, or Guarantor,
a case or other similar proceeding under any applicable bankruptcy or insolvency
laws as now or hereafter in effect or any successor thereto which remain
undismissed for a period of 60 days, or the Company, any Subsidiary or any
Guarantor commences any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
the Company, any Subsidiary thereof, or any Guarantor; (ii) the Company, any
Subsidiary thereof, or any Guarantor is adjudicated by a court of competent
jurisdiction insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or (iii) the Company, any
Subsidiary thereof, or Guarantor suffers any appointment of any custodian or the
like for it or any substantial part of its property which continues undischarged
or unstayed for a period of 60 days; or (iv) the Company, any Subsidiary
thereof, or any Guarantor or makes a general assignment for the benefit of
creditors; or (v) the Company shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; or (vi) the Company, any Subsidiary thereof, or any Guarantor shall call a
meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (vii) the Company, any Subsidiary thereof or any
Guarantor shall by any act or failure to act expressly indicate its consent to,
approval of or acquiescence in any of the foregoing; or (viii) any corporate or
other action is taken by the Company, any Subsidiary thereof or any Guarantor
for the purpose of effecting any of the foregoing;
 
vi. the Company, any Subsidiary thereof, or any Guarantor shall default in any
of its obligations under any mortgage, credit agreement or other facility,
indenture agreement, factoring agreement or other instrument under which there
may be issued, or by which there may be secured or evidenced any indebtedness
for borrowed money or money due under any long term leasing or factoring
arrangement of the Company in an amount exceeding $25,000, whether such
indebtedness now exists or shall hereafter be created and such default shall
result in such indebtedness becoming or being declared due and payable prior to
the date on which it would otherwise become due and payable;


vii. No Loan Party shall have experienced a Material Adverse Effect; or


viii. the Company shall be a party to any Change of Control Transaction, shall
agree to sell or dispose of all or in excess of 33% of its assets in one or more
transactions (whether or not such sale would constitute a Change of Control
Transaction) or shall redeem or repurchase more than a de minimis number of its
outstanding shares of Common Stock or other equity securities of the Company
(other than repurchases of shares of Common Stock or other equity securities of
departing officers and directors of the Company; provided such repurchases shall
not exceed $100,000, in the aggregate, for all officers and directors during the
term of this Note).
 
 
 
6 of 8

--------------------------------------------------------------------------------

 
 
b) Remedies Upon Event of Default. If any Event of Default occurs, the full
principal amount of this Note, together with interest and other amounts owing in
respect thereof, to the date of acceleration shall become, at the Holder’s
election, immediately due and payable in cash, and the aggregate amount payable
under this Note shall be increased to the Mandatory Repayment Amount. Commencing
5 days after the occurrence of any Event of Default that results in the eventual
acceleration of this Note, interest on the principal amount of this Note shall
accrue at the rate of 18% per annum, or such lower maximum amount of interest
permitted to be charged under applicable law. The Holder need not provide and
the Company hereby waives any presentment, demand, protest or other notice of
any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such declaration may be rescinded
and annulled by Holder at any time prior to payment hereunder and the Holder
shall have all rights as a Note holder until such time, if any, as the full
payment under this Section shall have been received by it. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.


Section 8. Miscellaneous.


a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holder hereunder shall be in writing and delivered personally,
by facsimile, sent by a nationally recognized overnight courier service,
addressed to the Company, at the address set forth above, facsimile number (561)
277-2430, Attn: Christopher McCauley, or such other address or facsimile number
as the Company may specify for such purposes by notice to be delivered in
accordance with this Section. Any and all notices or other communications or
deliveries to be provided by the Company hereunder shall be in writing and
delivered personally, by facsimile, or sent by a nationally recognized overnight
courier service addressed to the Holder at 1025 Westchester Avenue, Suite 311,
White Plains, NY 10604, facsimile number 914-285-0071, Attn: Chris Morissey. Any
notice or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section prior to 5:30 p.m. (New York City time) on a Business
Day, (ii) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (New York City time) on such date
or if the date of such transmission is not a Business Day, (iii) the second
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.
 
b) Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, interest and liquidated damages (if
any) on, this Note at the time, place, and rate, and in the coin or currency,
herein prescribed. This Note is a direct debt obligation of the Company.
 
c) Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, and indemnity, if requested, all reasonably satisfactory to the Company.
 
 
 
7 of 8

--------------------------------------------------------------------------------

 

 
d) Security Interest. This Note is a direct debt obligation of the Company and,
pursuant to the Security Agreement is secured by a perfected security interest
in all of the assets of the Company and the Subsidiaries and pursuant to the
Guaranties for the benefit of the Holders.


e) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, or such New York Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Note and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this Note or
the transactions contemplated hereby. If either party shall commence an action
or proceeding to enforce any provisions of this Note, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.
 
f) Waiver. Any waiver by the Company or the Holder of a breach of any provision
of this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
The failure of the Company or the Holder to insist upon strict adherence to any
term of this Note on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Note. Any waiver must be in writing.
 
g) Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or applicable usury law or
other law which would prohibit or forgive the Company from paying all or any
portion of the principal of or interest on this Note as contemplated herein,
wherever enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.
 
 
 
8 of 8

--------------------------------------------------------------------------------

 
 
h) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.


i) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.


j) Seniority. This Note constitutes a senior secured obligation of the Company
and is senior in right of payment to any and all other indebtedness of the
Company.


IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.




UNIVERSAL PROPERTY DEVELOPMENT AND ACQUISITION COMPANY
 
 

--------------------------------------------------------------------------------

Name:
Title:

 
 
9 of 8

--------------------------------------------------------------------------------

 

